On Petition for Rehearing.
Terrell, J.
Petition for rehearing on part of the State sets up that in the opinion and decision filed herein the court did not “consider or pass upon and decide” “certain questions of law involved in and raised in said cause.” That is to say, the court overlooked Section 9 of Chapter 8537, Acts of 1921, sometimes designated as the Riparian Rights Act, which outlinés the policy of. the State with reference to certain rights of water front owners and expressly excepts from the operation of its terms Sections 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063 and 1064, Revised General Statutes of Florida.
In so far as the main opinion is influenced by questions of policy it is based on Chapter 8537, Acts of 1921, yet these excepted provisions from said Act were for the pur*226pose of reserving to the State the classes of lands therein described, and from the record seem to me to cover a portion of the lands involved in the contract here attacked.
Petition for rehearing further states that the court overlooked the following proposition:
“■(I) That the city not being a riparian owner, the riparian act is not applicable and does not authorize the contemplated grant.
“(2) ■ That the grant of sovereignty lands to the city, if valid, was to a subordinate governmental entity, not to private ownership, and the grant was subject to modification or revocation by subsequent statutes.
“ (3) That the grant was in fact and in law modified, if not revoked, by subsequent valid statutes in that all of the granted lands were in such subsequent valid statutes required to be used for designated public or quasi public purposes, no rights of third persons intervening.
“(4) That the city has been given no express power to make the contract or contemplated grant and no implied power results from the grant, particularly, in view of the subsequent statutes designating the purposes for which the granted lands are to be used, even if such designated purposes were not implied from the tenure, nature and legal uses of the sovereignty lands granted to a city and not to private parties.
“ (5) That the city can exercise only such powers as are given by statute, and the statutes do not expressly or by implication give the city power to make the contract or grant to a private party for private uses covering hundreds of acres of tide lands, and lands under navigable waters, that are immediately useful, if not actually necessary for navigation and other public uses of the waters of a navigable bay and river in front of a seaport city of the State.
*227“(6) That the averments of the answer are insufficient to overcome the operation of the law upon facts alleged in the bill of complaint, or facts of which the court takes judicial notice.”
It is clear that the Riparian Act of 1921 confers no rights in the premises upon the City of Tampa and none are claimed by it. That Act cannot therefore be said to authorize the conveyance of the sovereignty lands sought to be enjoined. It is also clear that Chapter 4882, Acts of 1899, was modified by Chapter 6781, Acts of 1913, Chapter 3304, Acts of 1917, Chapter 8537, Acts of 1921, and other statutes. If Chapter 4882, Acts of 1899 was a valid act, the grant of sovereignty lands contained therein being to a governmental agency was subject to revocation or modification at any time prior to vestiture of rights on the part of third parties. Illinois v. Illinois Cent. R. Co., 146 U. S. 387, 13 Sup. Ct. Rep. 110.
If Chapter 4882, Acts of 1899, is a valid conveyance it includes the sovereignty lands covered by the contract. Such statute does not expressly authorize the contemplated conveyance by the city of sovereignty lands, and certainly no authority to make the conveyance arises by implication when the limited powers of the city and the nature and tenure of the sovereignty lands are duly considered. Subsequent statutes not only do not confer upon the city the power to convey the sovereignty lands, but their provisions clearly exclude the exercise of such a power by the city. Therefore the city has no authority to convey sovereignty lands If the appellee has the right to use the-lands under the riparian or other acts because he owns the islands referred to in the contract, that does not authorize the city to make the conveyance of sovereignty lands, whether the appellee needs the conveyance or not.
Whitfield, J., concurs.